Case 2:19-cr-00642-VAP Document 114 Filed 04/30/20 Page 1 of 2 Page ID #:3164
     Case 2:19-cr-00642-VAP Document 114 Filed 04/30/20 Page 2 of 2 Page ID #:3165



 1   defendant will move for discovery concurrently with filing the

 2   Section 5 Notice.

 3         IT IS SO ORDERED.

 4

 5
      April 30, 2020
 6    DATE                                    HONORABLE VIRGINIA A. PHILLIPS
                                              UNITED STATES CHIEF DISTRICT
 7                                            JUDGE

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                             2
